Opinion by
Oliver, P. J.
The chief entry clerk for the petitioning corporation testified that prior to making entry he requested information from the appraiser as to the correct market value, which entry was made based upon the values suggested by the appraiser; that in making such entry he had deducted an item covering inland freight which he believed to be nondutiable; and that subsequently, at the suggestion of the examiner, he amended the entry, adding back an item which he had previously deducted, but that in preparing the amended entry, he .again deducted the item of inland freight which he still believed to be nondutiable.
From the record it was held that the entry of the merchandise at less than the final appraised value was without any intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.